
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.33


PROMISSORY NOTE


$125,000.00   May 22, 2002
Richmond, California

        FOR VALUE RECEIVED, the undersigned, Jack C. Parsons, Jr. (the "Maker")
unconditionally promises to pay to the order of QRS Corporation, a Delaware
corporation (the "Company"), at its principal offices at Richmond, California,
the principal sum of One Hundred Twenty-Five Thousand Dollars ($125,000.00),
upon the terms and conditions specified below.

        1.    Use of Proceeds.    The Maker shall use the funds received from
the Company in connection with this Note solely for the purchase of a principal
residence in the San Francisco Bay area.

        2.    Principal.    The entire principal balance of this Note shall
become due and payable in one lump sum on May 22, 2003.

        3.    Interest.    Interest shall accrue at the rate of six and one
eighth percent (6.125%) per annum, compounded semi-annually, on the outstanding
balance under this Note from the execution date of this Note until this Note is
repaid. Any interest due and payable for a period of less than one full month
shall be calculated by multiplying the actual number of days elapsed in such
period by the daily interest rate calculated on the basis of the number of days
in the applicable calendar year. All accrued and unpaid interest on this Note
shall become due and payable in one lump sum on the due date for the payment of
the principal balance of this Note.

        4.    Payment.    All payments of principal and interest on this Note
shall be made in lawful tender of the United States and shall be applied first
to the payment of all accrued and unpaid interest and then to the payment of
principal. Prepayment of the principal balance of this Note, together with all
accrued and unpaid interest, may be made in whole or in part at any time without
penalty.

        5.    Representations, Warranties and Covenants.    

A.The Maker hereby represents and warrants to the Company that this Note does
not contravene any contractual or judicial restriction binding on or affecting
the Maker and that this Note is the legal, valid and binding obligation of the
Maker enforceable against the Maker in accordance with its terms.

B.So long as any amount payable by the Maker hereunder shall remain unpaid, the
Maker shall furnish the Company from time to time such information respecting
the Maker's financial condition as the Company may from time to time request.

        6.    Events of Acceleration.    The entire unpaid principal sum of this
Note, together with all accrued and unpaid interest, shall become immediately
due and payable upon one or more of the following events:

A.the cessation of the Maker's employment with the Company or its successor for
any reason whatsoever; or

B.the sale, conveyance or other alienation of either the land in the Escala
subdivision in Austin, Texas or the residence in Hyannisport, Massachusetts
owned by the Maker and his spouse; or

C.the insolvency of the Maker, the commission of any act of bankruptcy by the
Maker, the execution by the Maker of a general assignment for the benefit of
creditors, the filing by or against the Maker of any petition in bankruptcy or
any petition for relief under the provisions of the federal bankruptcy act or
any other state or federal law for the relief of debtors and the continuation of
such petition without dismissal for a period of thirty (30) days or more, the
appointment of a receiver or trustee to take possession of any property or
assets of the Maker, or the attachment of or execution against any property or
assets of the Maker; or

--------------------------------------------------------------------------------

D.the breach by the Maker of any warranty, representation or covenant in this
Note.

        7.    Mandatory Prepayment.    In the event that the Maker is due or
awarded any bonuses by the Company, the Maker shall immediately prepay his
obligations under this Note in the amount of such bonus less withholding of
applicable taxes.

        8.    Employment Requirement.    The benefits of the interest
arrangements under this Note are not transferable by Maker and are conditioned
on the future performance of substantial services by the Maker. For purposes of
this Note, the Maker shall be considered to remain in the employ of the Company
for so long as the Maker renders services as a full-time employee of the Company
or one or more of its 50%-or-more owned (directly or indirectly) subsidiaries.
Nothing in this Note shall confer upon the Maker any right to continue as an
employee or officer of the Company for a period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or the
Maker, which rights are expressly reserved by each, to terminate the Maker's
employment or tenure as an officer at any time for any reason with or without
cause.

        9.    Set-Off.    

A.At the time any bonus becomes or is awarded to the Maker, the Maker shall
provide the Company with authorization to set-off the full amount of any such
bonus less withholding of applicable taxes against the Maker's obligations due
under this Note, such authorization to be substantially in the form attached
hereto as Exhibit A. Any set-off by the Company pursuant to such an
authorization by the Maker shall not limit the remedies available to the Company
under applicable laws.

B.Without limiting any remedies available to the Company under applicable laws,
the Company shall have the right to set-off against obligations of the Maker
under this Note any severance payments due the Maker under the employment letter
agreement, dated January 30, 2002, among the Company and the Maker, as hereafter
amended (the "Employment Agreement"), upon the cessation of the Maker's
employment with the Company or its successor. The Maker and the Company
acknowledge that any severance payment due under the Employment Agreement shall
not constitute compensation for services performed by the Maker for the Company.

        10.    Collection.    The Maker agrees to pay on demand all the losses,
costs, and expenses (including, without limitation, attorneys fees and
disbursements) which the Company incurs in connection with enforcement or
attempted enforcement of this Note, or the protection or preservation of the
Company's rights under this Note, whether by judicial proceedings or otherwise.

        11.    Waiver.    The following provisions governing waivers shall be in
effect for purposes of this Note:

A.A waiver of any term of this Note must be made in writing and signed by a
duly-authorized officer of the Company (other than the Maker), and such waiver
shall be limited to its express terms.

B.No previous waiver and no failure or delay by the Company in acting with
respect to the terms of this Note shall constitute a waiver of any breach,
default, or failure of condition under this Note.

C.The Maker hereby waives presentment, demand for payment, notice of dishonor,
default or delinquency, notice of acceleration, notice of protest and
non-payment, notice of costs, expense or losses and interest thereon, notice of
interest on interest, and diligence in taking any action to collect any sums
owing under this Note or in proceeding against any of the rights or interests in
or to properties securing payment of this Note.

D.The Maker agrees to make all payments under this Note without set-off or
deduction and regardless of any counterclaim or defense.

--------------------------------------------------------------------------------



        12.    Conflicting Agreements.    In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by the Note, the terms of this Note shall prevail.

        13.    Governing Law.    This Note shall be construed in accordance with
the laws of the State of California.

        14.    Assignment.    This Note shall be binding on the Maker and the
Maker's personal representatives, heirs and legatees, and shall be binding upon
and inure to the benefit of the Company, any future holder of this Note and
their respective successors and assigns. The Maker may not assign or transfer
this Note or any of the Maker's obligations hereunder.


 
 
/s/  JACK C. PARSONS, JR.      

--------------------------------------------------------------------------------

Jack C. Parsons, Jr.

ACCEPTED AND AGREED TO BY:

QRS CORPORATION


By:
 
/s/  ELIZABETH A. FETTER      
 
 
 
     

--------------------------------------------------------------------------------

Elizabeth A. Fetter        

--------------------------------------------------------------------------------


EXHIBIT A


QRS Corporation
1400 Marina Way South
Richmond, CA 94804

Ladies and Gentlemen:

By this letter, I hereby authorize QRS Corporation to set-off
$                        of the bonus due and payable to me by QRS Corporation,
against my obligations under the Promissory Note, dated May 22, 2002, by me in
favor of QRS Corporation.

Sincerely yours,

Jack C. Parsons, Jr.

--------------------------------------------------------------------------------



QuickLinks


PROMISSORY NOTE
EXHIBIT A
